FILED
                                                                     United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                          December 6, 2016
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
MARIA MAGDALENA SEBASTIAN
JUAN; JENNIFER ALVARADO
SEBASTIAN,

      Petitioners,

v.                                                          No. 15-9539
                                                        (Petition for Review)
LORETTA E. LYNCH, United States
Attorney General,

      Respondent.
                        _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before LUCERO, McHUGH, and MORITZ, Circuit Judges.
                  _________________________________

      Maria Magdalena Sebastian Juan (“Sebastian”), a citizen of Guatemala,

petitions for review of a decision by the Board of Immigration Appeals (“BIA”)

denying her application for asylum, withholding of removal, and protection under the

United Nations Convention Against Torture (“CAT”). The parties are familiar with

the facts of this case, which we need not recite here. Exercising jurisdiction under

8 U.S.C. § 1252(a), we deny her petition.




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                           I

      We review the BIA’s legal conclusions de novo and its factual findings for

substantial evidence. Witjaksono v. Holder, 573 F.3d 968, 977 (10th Cir. 2009).

Under the substantial evidence standard, the record must compel reversal. Id.; see

also INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992). To secure asylum,

Sebastian must demonstrate that she is a “refugee,” defined as a person outside of her

country who is “unable or unwilling to return to . . . that country because of

persecution or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political opinion.”

8 U.S.C. §§ 1101(a)(42)(A), 1158(b)(1)(A). An applicant can establish persecution

by: (1) demonstrating past persecution, which gives rise to a rebuttable presumption

of future persecution; (2) demonstrating a well-founded fear of future persecution; or

(3) demonstrating “past persecution so severe as to demonstrate compelling reasons

for being unwilling or unable to return,” even absent any danger of future

persecution. Krastev v. INS, 292 F.3d 1268, 1270-71 (10th Cir. 2002) (quotation

omitted) (citing 8 C.F.R. § 208.13(b)). Sebastian asserts refugee status based on the

first and second prongs.

      Substantial evidence supports the BIA’s conclusion that the harms Sebastian

suffered in Guatemala were insufficiently “extreme” to rise to the level of past

persecution. See Tanuwidjaja v. Holder, 352 F. App’x 281, 283 (10th Cir. 2009)

(unpublished) (quoting Korablina v. INS, 158 F.3d 1038, 1044 (9th Cir. 1998)); see

also Sidabutar v. Gonzales, 503 F.3d 1116, 1124 (10th Cir. 2007) (finding no past

                                           2
persecution when asylum applicant was repeatedly beaten and robbed for years, twice

resulting in serious injury). Moreover, during the two years before she entered the

United States, Sebastian lived without major incident. Although she received some

threats during that period, “[t]hreats alone generally do not constitute actual

persecution.” Vatulev v. Ashcroft, 354 F.3d 1207, 1210 (10th Cir. 2003).

      Sebastian argues that the BIA impermissibly ignored evidence and

mischaracterized the record. We disagree. Although the BIA recounted the facts in

neutral language, such objective descriptions do not amount to mischaracterization.

Nor does the BIA need to expressly state that it considered specific facts in its

persecution analysis. Reciting those relevant facts is sufficient to show

consideration. See Mena-Flores v. Holder, 776 F.3d 1152, 1171 (10th Cir. 2015)

(noting the BIA’s obligation to consider a case does not require it to “expressly parse

or refute on the record each individual argument offered by the petitioner”

(quotations and alteration omitted)).

      Relatedly, Sebastian argues that the BIA failed to evaluate the evidence

cumulatively. See Ritonga v. Holder, 633 F.3d 971, 975 (10th Cir. 2011). But again,

the BIA does not need to explicitly state that it weighed the record cumulatively. Its

aggregate assessment is evident on the face of the BIA’s decision and its reliance on

the immigration judge’s order: both describe the multiple bases from which

Sebastian claims past persecution, but conclude that this evidence is insufficient for

asylum.



                                            3
      Sebastian also contends that the BIA ignored expert and country conditions

evidence relevant to her claims. However, the BIA’s failure to expressly elaborate

on the country condition documentation does not compel a conclusion that it ignored

the evidence. Moreover, even if a country’s broader cultural and political context

generally supports an asylum applicant’s claim, such evidence “does not substitute

for an analysis of the facts of each applicant’s individual circumstances.” de la

Llana-Castellon v. INS, 16 F.3d 1093, 1098 (10th Cir. 1994) (quotation omitted).

Thus, although the evidence submitted supports Sebastian’s claims generally, it does

not compel a conclusion that she personally suffered harm rising to the level of

persecution. Accordingly, we affirm the BIA’s finding of no past persecution.

      “Without a showing of past persecution, an [asylum applicant] must

demonstrate that it is more likely than not that [she] will be individually persecuted

in the future.” Witjaksono, 573 F.3d at 977. Sebastian’s claim of future persecution

is based on the same events and country conditions that she relies upon to establish

past persecution. Having determined that those events do not rise to the level

required to prove past persecution, we conclude that they also do not demonstrate a

well-founded fear of future persecution. See Gallego-Arroyave v. Holder, 505 F.

App’x 749, 754 (10th Cir. 2012) (unpublished).

                                           II

      Because Sebastian has not met the standard for asylum, she necessarily has not

met the more stringent standard for withholding of removal. See Karki v. Holder,

715 F.3d 792, 801 (10th Cir. 2013). Similarly, Sebastian relies on the same evidence

                                           4
to support her claim that she will face a substantial likelihood of torture upon

returning to Guatemala under the CAT. See 8 C.F.R. § 1208.16(c)(2). Because

substantial evidence supports the BIA’s finding that Sebastian is unlikely to face

future persecution in Guatemala, “it is likewise against the odds that she would be

tortured by the government or a proxy for the government.” Ritonga, 633 F.3d at 979

(quotation omitted). Thus, Sebastian is ineligible for CAT relief.

                                          III

      For the foregoing reasons, Sebastian’s petition for review is DENIED. Her

motion to proceed in forma pauperis is GRANTED.


                                            Entered for the Court


                                            Carlos F. Lucero
                                            Circuit Judge




                                           5